Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate at Elmira Correctional Facility in Chemung County, was found guilty of violating a prison disciplinary rule prohibiting inmates from assaulting others when he was seen punching his wife during a visit at the prison. Petitioner argues that the administrative determination is not supported by substantial evidence in the record. We disagree. Initially, the misbehavior report contained a correction officer’s description of petitioner’s wife with a cut and swollen lip and right cheek, along with her statement to him that petitioner was upset with her because she was late. In addition, a memorandum prepared by another correction officer indicated that petitioner’s wife admitted to him that petitioner had struck her. This evidence, coupled with the statements of confidential eyewitnesses who saw petitioner punch his wife in the face during the visit, provides substantial evidence supporting respondent’s determination.
*748Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.